In a negligence action to recover damages for personal injury, loss of services and medical expenses, the plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered September 29, 1961 after a jury trial, dismissing the complaint on the merits as against the corporate defendant. The judgment was based on an order which granted said defendant’s motion for a directed verdict after the jury had been discharged by reason of its failure to reach a verdict. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.